 
EXECUTION COPY
 
 
Exhibit 10.2(C)
 
 
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
 
Assignment, Assumption and Recognition Agreement (the “Agreement”), dated May
30, 2008, is among Bank of America, National Association, a national banking
association (“Assignor”), Banc of America Funding Corporation, a Delaware
corporation (“BAFC”), U.S. Bank National Association, a national banking
association, not in its individual capacity, but solely as trustee of the Banc
of America Funding 2008-1 Trust (“Assignee”), Wells Fargo Bank, N.A., a national
banking association (“Wells Fargo Bank”), as servicer, and acknowledged by
LaSalle Bank National Association, as master servicer of the Banc of America
Funding 2008-1 Trust.
 
WHEREAS, pursuant to that certain Flow Servicing Rights Purchase and Sale
Agreement, dated as of July 1, 2006 (the “BANA Purchase Agreement”), by and
between the Assignor and Wells Fargo Bank, the Assignor has sold, and Wells
Fargo Bank has purchased, the servicing rights related to certain of the
mortgage loans (the “BANA Purchase Agreement Mortgage Loans”) listed on Exhibit
A hereto;
 
WHEREAS, Wells Fargo Bank has agreed to service the Mortgage Loans in accordance
with that certain Servicing Agreement, dated as of July 1, 2006, as amended by
that certain Amendment No. 1, dated as of June 1, 2007 (together, the “Servicing
Agreement”), both by and between the Assignor and Wells Fargo Bank (attached
hereto in Appendix I);
 
WHEREAS, on the date hereof, the Assignor is transferring all of its right,
title and interest in and to the Mortgage Loans to BAFC;
 
WHEREAS, on the date hereof, BAFC is transferring all of its right, title and
interest in and to the Mortgage Loans to the Assignee; and
 
WHEREAS, on the date hereof, LaSalle Bank National Association, as a master
servicer (in such capacity, the “Master Servicer”) and as securities
administrator (in such capacity, the “Securities Administrator”), is entering
into a Pooling and Servicing Agreement, dated the date hereof (the “Pooling
Agreement”), among BAFC, the Master Servicer, the Securities Administrator and
the Assignee, pursuant to which the Master Servicer shall supervise, monitor and
oversee the servicing of the Mortgage Loans.
 
For and in consideration of the sum of one dollar ($1.00) and other valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
of the mutual covenants herein contained, the parties hereto hereby agree as
follows:
 
1. The Assignor hereby grants, transfers and assigns to BAFC, and BAFC hereby
grants, transfers and assigns to Assignee, all of the right, title and interest
of the Assignor in, to and under the Servicing Agreement (other than the rights
of the Assignor to indemnification thereunder).

 
 

--------------------------------------------------------------------------------

 

 
The Assignor specifically reserves and does not assign to BAFC or the Assignee
any right, title and interest in, to or under any mortgage loan subject to the
Servicing Agreement other than the Mortgage Loans.
 
2.           The Assignor warrants and represents to, and covenants with, BAFC
and the Assignee that:
 
a.           The Assignor is the lawful owner of the Mortgage Loans with the
full right to transfer the Mortgage Loans free from any and all claims and
encumbrances whatsoever;
 
b.           The Assignor has not received notice of, and has no knowledge of,
any offsets, counterclaims or other defenses available to Wells Fargo Bank with
respect to the Purchase Agreement, the Servicing Agreement or the Mortgage
Loans;
 
c.           The Assignor has not waived or agreed to any waiver under, or
agreed to any amendment or other modification of, the Purchase Agreement, the
Servicing Agreement or the Mortgage Loans, including without limitation the
transfer of the servicing obligations under the Servicing Agreement.  The
Assignor has no knowledge of, and has not received notice of, any waivers under
or amendments or other modifications of, or assignments of rights or obligations
under, the Purchase Agreement, the Servicing Agreement or the Mortgage Loans;
and
 
d.           Neither the Assignor nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security to, or solicited
any offer to buy or accept a transfer, pledge or other disposition of the
Mortgage Loans, any interest in the Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to the Mortgage Loans,
any interest in the Mortgage Loans or any other similar security with, any
person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action which would
constitute a distribution of the Mortgage Loans under the Securities Act of 1933
(the “33 Act”) or which would render the disposition of the Mortgage Loans a
violation of Section 5 of the 33 Act or require registration pursuant thereto.
 
3.           From and after the date hereof, Wells Fargo Bank shall note the
transfer of the Mortgage Loans to the Assignee in its books and records, and
Wells Fargo Bank shall recognize the Assignee as the owner of the Mortgage
Loans.  Notwithstanding anything to the contrary contained in Section 9.01 of
the Servicing Agreement, Wells Fargo Bank shall service the Mortgage Loans
pursuant to the Servicing Agreement as modified by Section 6 of this Agreement,
for the benefit of the Assignee.  Wells Fargo Bank acknowledges that a REMIC
election will be made with respect to the Mortgage Loans and that the Master
Servicer, pursuant to the Pooling Agreement, will monitor the servicing of the
Mortgage Loans on behalf of the Assignee pursuant to the terms and conditions of
the Servicing Agreement. The Master Servicer shall be authorized to enforce
directly against Wells Fargo Bank any of the obligations of Wells
 

 
2

--------------------------------------------------------------------------------

 

 
Fargo Bank to the Assignor or its assignees provided for in the Servicing
Agreement, other than the indemnification obligations of Wells Fargo Bank to the
Assignor only.
 
4.           Wells Fargo Bank hereby represents and warrants to each of the
other parties hereto (i) that the representations and warranties of Wells Fargo
Bank in Section 3.01 of the Servicing Agreement are true and correct in all
material respects as of the date hereof with the same force and effect as though
expressly made at and/or as of the date hereof, (ii) that it has serviced the
Mortgage Loans in accordance with the terms of the Servicing Agreement, and
(iii) that it has taken no action nor omitted to take any required action the
omission of which would have the effect of impairing any mortgage insurance or
guarantee on the Mortgage Loans.
 
5.           Wells Fargo Bank hereby agrees that, in connection with each
Mortgage Loan of which the related Mortgage has been recorded in the name of
MERS or its designee, it shall take all actions as are necessary to cause the
Assignee (MERS ID #1001065), as trustee of the Trust created pursuant to the
Pooling Agreement, to be shown as the owner of such Mortgage Loan on the records
of MERS for purposes of the system of recording transfers of beneficial
ownership of mortgages maintained by MERS.

 
6.           Wells Fargo Bank, BAFC and the Assignee hereby agree to the
following modifications to the Servicing Agreement with respect to the Mortgage
Loans:
 
 
a.
Article I.  The following definition of “Capitalization Reimbursement Amount” is
hereby added:



 
“Capitalization Reimbursement Amount: As defined in Section 4.01.”



 
b.
Article I.  Article I is hereby modified by deleting the definition of
“Principal Prepayment Period” and replacing it with the following:

 
“The calendar month preceding the month in which the related Remittance Date
occurs.”
 
 
c.
Article I.  The definition of “Servicing Advances” is hereby modified by adding
the following after subsection (d):

 
“and (e) reasonable costs of any third party credit counseling provided on
behalf of a Mortgagor.”


 
d.
Section 4.01.  Section 4.01 is hereby modified by deleting the second sentence
of the second paragraph and adding the following language at the end of such
second paragraph:



 
“If, in connection with any modification, a Mortgage Loan has been modified to
increase its principal balance by the amount of any Monthly Advances or any
Servicing Advances previously made by the Servicer on behalf of the related
Mortgagor (any such amount, a “Capitalization Reimbursement Amount”), the


 
3

--------------------------------------------------------------------------------

 

Servicer may be reimbursed for such Capitalization Reimbursement Amount as
provided in Section 4.05.”


 
e.
Section 4.03.  Section 4.03 is hereby modified to read as follows:

 
 
“Continuously from the respective Cut-off Date until the principal and interest
on all Mortgage Loans are paid in full or the Mortgage Loans have been fully
liquidated (with respect to Mortgage Loans that remain subject to this Agreement
pursuant to Section 9.01 hereof), in accordance with this Agreement and Accepted
Servicing Practices, the Servicer shall proceed diligently to collect all
payments due under each of the Mortgage Loans when the same shall become due and
payable and shall take special care in ascertaining and estimating Escrow
Payments and all other charges that will become due and payable with respect to
the Mortgage Loan and the Mortgaged Property, to the end that the installments
payable by the Mortgagors will be sufficient to pay such charges as and when
they become due and payable.”

 
 
f.
Section 4.05.  Section 4.05(b) is hereby modified by adding the following
language after the words “Monthly Advances” in the first line:



 
“(excluding Capitalization Reimbursement Amounts)”



 
g.
Section 4.05.  Section 4.05(c) is hereby modified by adding the following
language after the words “Servicing Advances” in the first line:



 
“(excluding Capitalization Reimbursement Amounts)”



 
h.
Section 4.05.  Section 4.05 is hereby modified by adding the following
subsection after subsection (i):



 
“(j) to reimburse itself for any unreimbursed Capitalization Reimbursement
Amounts solely from principal remitted on the related Remittance Date or any
subsequent Remittance Date until fully reimbursed, it being understood that, in
the case of any such reimbursement, the Servicer’s right thereto shall be prior
to the rights of the Purchaser;”



 
i.
Section 4.08.  Section 4.08 is hereby modified by deleting the last sentence of
this Section.



 
j.
Section 4.10.  Section 4.10 is hereby modified by:



(1) deleting the third paragraph in its entirety and replacing it with the
following:

 
“If a Mortgage is secured by a unit in a condominium project, the Servicer shall
use reasonable efforts to verify that the insurance coverage required of the
owner’s association, including hazard, flood, liability and fidelity coverage,
is

 
4

--------------------------------------------------------------------------------

 

 
being maintained in accordance with Fannie Mae or Freddie Mac requirements.  In
the event that the Servicer becomes aware that any such required coverage is no
longer being maintained, the Servicer shall take immediate steps to order
lender-placed insurance coverage to protect the collateral in an amount equal to
the unpaid principal balance or, with respect to the peril of flood, the lesser
of (a) the unpaid principal balance or (b) the amount of flood insurance
coverage available for an individual condominium unit under the National Flood
Insurance Program.” and


 
(2) deleting the following language from the fourth paragraph:



“and if the Mortgagor does not obtain such coverage, the Servicer shall
immediately force place the required coverage on the Mortgagor’s behalf.”
 
 
k.
Section 4.13.  Section 4.13 is hereby deleted in its entirety and replaced with
the following:

 
 
“The Servicer or its agent shall inspect the Mortgaged Property as often as is
reasonably deemed necessary by the Servicer in accordance with Accepted
Servicing Practices or as may be required by the primary mortgage guaranty
insurer, to assure itself that the value of the Mortgaged Property is being
preserved.  The Servicer shall keep a record of each such inspection and, upon
request, shall provide the Purchaser with an electronic report of each such
inspection.”

 
 
l.
Section 4.15.  Section 4.15 is hereby modified by

 
 
inserting the words “or other applicable law” after “et seq” at the end of the
second sentence of the first paragraph.

 
 
m.
Section 4.15.  Section 4.15 is hereby modified by adding the following language
to the end of the second paragraph therein:

 
“In the event that a Mortgage Loan is subject to pool insurance or becomes
subject to pool insurance and either of the Servicer or the Securities
Administrator have been notified of such coverage, the party so notified shall
give prompt notice to the other party regarding such policy, and the Servicer
agrees to (i) prepare and present claims to the related insurer and to take such
other actions as shall be necessary in accordance with Accepted Servicing
Practices to permit recovery under any such insurance policies, and (ii)
cooperate with LaSalle as Securities Administrator in connection with any such
actions and the filing and payment of any such claims.  Pursuant to Section
4.04, any amounts collected by the Servicer under any pool insurance policy
shall be deposited in the Custodial Account, subject to withdrawal pursuant to
Section 4.05. In the event that the Servicer is not notified of existing or
subsequently acquired pool insurance coverage, the Servicer shall be under no
obligation to pursue any claims or to take any other action related to such
coverage.”

 
5

--------------------------------------------------------------------------------

 

 


 
 
n.
Section 4.16.  Section 4.16 is hereby modified by deleting the second sentence
of the sixth paragraph in its entirety.

 
 
o.
Section 4.23  Section 4.23 is hereby modified by adding to the beginning of the
paragraph, the following language:

 
 
“To the extent that the Servicer has serviced the Mortgage Loans for a period of
sixty (60) days,”

 
 
p.
Section 4.25.  Section 4.25 is hereby deleted in its entirety and replaced with
the following:

 
 
“[Reserved]”

 
 
q.
Section 5.01.  Section 5.01 is hereby modified by deleting “the second Business
Day following” from the first sentence of the second paragraph.

 
 
 
r.
Section 5.02.  Section 5.02 is hereby deleted in its entirety and replaced with
the following language:

 
“Not later than the tenth (10th) calendar day of each month, the Servicer shall
furnish to the Owner (or any master servicer) a monthly cutoff file and payoff
report in the form set forth in Exhibit D-1, a monthly delinquency report in the
form set forth in Exhibit D-2, and a statement of expenses report in the form
set forth in Exhibit D-3, each in a mutually agreeable electronic format, as to
the remittance on such Remittance Date and as to the period ending on the last
day of the month preceding such Remittance Date.  The information required by
Exhibit D-2 is limited to that which is readily available to the Servicer and is
mutually agreed to by the Servicer and the Owner (or any master servicer).”
 
The exhibits referenced in this Section 6(r) are attached to this Agreement as
Exhibit B hereto.


 
s.
Section 6.02,  Section 6.02 is hereby modified by amending the second paragraph,
after “secured by the Mortgage” in the second line, to add the following
language:

 
 
“(other than as a result of modification of the Mortgage Loan or liquidation of
the Mortgaged Property pursuant to the terms of this Agreement)”

 
 
t.
Section 6.04.  Section 6.04 is hereby modified by

 
 
(1)  deleting the references to “the Owner or any Master Servicer and Depositor”
and replacing them with “the Master Servicer and the Master Servicer shall
deliver to the Depositor.”; and

 
 
(2)  replacing  the phrase “commencing in 2007” with “commencing in 2009”

 
 
u.
Section 6.06.  Section 6.06 is hereby modified by:

 

 
6

--------------------------------------------------------------------------------

 

 
 
(1)
deleting the references to “the Owner, any Master Servicer and any Depositor”
and replacing them with “the Master Servicer and the Master Servicer shall
deliver to the Depositor”; and

 
 
(2)  replacing  the phrase “commencing in 2007” with “commencing in 2009”

 
 
v.
Section 9.01.  Section 9.01 is hereby modified by:

 
 
(1) modifying Section 9.01(g)(iii) to read as follows:

 
 
“In addition to such information as the Servicer, as servicer, is obligated to
provide pursuant to other provisions of this Agreement, not later than ten (10)
days prior to the deadline for the filing of any distribution report on Form
10-D in respect of any Securitization Transaction that includes any of the
Mortgage Loans serviced by the Servicer or any Subservicer, the Servicer or such
Subservicer, as applicable, shall, to the extent the Servicer or such
Subservicer has knowledge, provide to the party responsible for filing such
report (including, if applicable, the Master Servicer) notice of the occurrence
of any of the following events along with all information, data, and materials
related thereto as may be required to be included in the related distribution
report on Form 10-D (as specified in the provisions of Regulation AB referenced
below):

 
(A)           any material modifications, extensions or waivers of pool asset
terms, fees, penalties or payments during the distribution period or that have
cumulatively become material over time (Item 1121(a)(11) of Regulation AB);
 
(B)           material breaches of pool asset representations or warranties or
transaction covenants (Item 1121(a)(12) of Regulation AB); and
 
(C)           information regarding new asset-backed securities issuances backed
by the same pool assets, any pool asset changes (such as, additions,
substitutions or repurchases), and any material changes in origination,
underwriting or other criteria for acquisition or selection of pool assets (Item
1121(a)(14) of Regulation AB).
 
(iv)           The Servicer shall provide to the Master Servicer and the Master
Servicer shall deliver to the Depositor, evidence of the authorization of the
person signing any certification or statement, copies or other evidence of
Fidelity Bond Insurance and Errors and Omission Insurance policy, financial
information and reports, and such other information related to the Servicer or
any Subservicer or the Servicer or such Subservicer’s performance hereunder.”;
and
 

 
7

--------------------------------------------------------------------------------

 

 
(2)           modifying Section 9.01(k) by deleting the word “Investor” and
replacing it with “party designated by the Owner”; and
 
(3)           modifying the last paragraph of Article IX by adding the words,
“or (iii) repurchased or otherwise removed from such trust,” after the words
“for any reason”.
 
 
w.
Section 10.01.  Section 10.01 is hereby modified by:

 
(1)           replacing the word “sixty (60)” with “thirty (30)” in Section
10.01(b) and inserting the following thereafter:
 
“(or, in the case of any failure by the Servicer to perform its obligations
under Section 6.04 or Section 6.06, ten (10))”; and
 
(2)           replacing the word “fifteen (15)” with “ten (10)” in Section
10.01(j).
 
 
x.
Section 11.02.  Section 11.02 is hereby modified by adding the following to the
end of the second paragraph therein;

 
 
“The Owner or successor servicer shall reimburse the Servicer for all accrued
and unpaid Servicing Fees and unreimbursed Servicing Advances and Monthly
Advances upon the transfer of servicing to a successor servicer.”

 
7.           The Assignee’s address for purposes of all notices and
correspondence related to the Mortgage Loans and the Purchase Agreement and
Servicing Agreement is:
 
U.S. Bank National Association
209 S. LaSalle Street, Suite 300
Chicago, Illinois 60604
Attention: Structured Finance Trust Services, BAFC 2008-1
 
BAFC’s address for purposes of all notices and correspondence related to the
Mortgage Loans is:
 
Banc of America Funding Corporation
214 North Tryon Street
Charlotte, North Carolina 28255
Attention: General Counsel and Chief Financial Officer

 
8

--------------------------------------------------------------------------------

 


 
 
The Master Servicer’s address for purposes of all notices and correspondence
related to the Mortgage Loans is:
 
LaSalle Bank National Association
135 South LaSalle Street
Mailcode: IL4-135-15-11
Chicago, Illinois 60603
Attention: LaSalle Global Trust Services - BAFC 2008-1

 
The Master Servicer’s electronic mail address for purposes of all notices and
correspondence related to the Mortgage Loans is:
 
master.servicing@lasallegts.com
 
8.           Wells Fargo Bank shall remit all funds pursuant to the following
wire instructions:
 
LASALLE BANK NATIONAL ASSOCIATION
ABA# 071000505
FOR CREDIT TO: LaSalle CHGO/CTR/BNF:/LaSalle Trust
FFC TO: BAFC 2008-1 # 725470.


9.           Wells Fargo Bank hereby acknowledges that LaSalle Bank National
Association has been appointed as the Master Servicer of the Mortgage Loans
pursuant to the Pooling Agreement, and therefore has the right to enforce all
obligations of Wells Fargo Bank, as they relate to the Mortgage Loans, under the
Servicing Agreement.  Such right will include, without limitation, the right to
exercise any and all rights of the Assignor (without creating hereunder any duty
to perform the obligations of Assignor or its assignees) under the Servicing
Agreement to monitor and enforce the obligations of Wells Fargo Bank thereunder,
the right to receive all remittances required to be made by Wells Fargo Bank
under the Servicing Agreement, the right to receive all monthly reports and
other data required to be delivered by Wells Fargo Bank under the Servicing
Agreement, the right to examine the books and records of Wells Fargo Bank, as
servicer, the right to enforce all applicable indemnification obligations of
Wells Fargo Bank under the Servicing Agreement, and the right to exercise any
applicable rights of consent and approval relating to actions taken by Wells
Fargo Bank, as servicer.
 
10.           Notwithstanding any provision of the Servicing Agreement to the
contrary, and solely with respect to the Mortgage Loans, any Prepayment
Penalties collected by Wells Fargo Bank shall be remitted to the Assignor.
 
11.           It is expressly understood and agreed by the parties hereto that
(i) this Agreement is executed and delivered by U.S. Bank National Association
not individually or personally but solely as trustee on behalf of the Trust, in
the exercise of the powers and authority conferred and vested in it under the
terms of the Pooling Agreement, and (ii) under no circumstances shall U.S. Bank
National Association be personally liable for the payment of any indebtedness or
expenses of the Trust (including, without limitation, any fees, expenses or
indemnities payable under the Purchase Agreement or the Servicing Agreement), or
be liable for the breach or failure of any obligation, representation, warranty
or covenant of the Trust under this Agreement or any other

 
9

--------------------------------------------------------------------------------

 

 
related documents, as to all of which recourse shall be had solely to the assets
of the Trust in accordance with the terms of the Pooling Agreement.
 
[Signatures Follow]

 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused this Assignment, Assumption and
Recognition Agreement to be executed by their duly authorized officers as of the
date first above written.

 
Bank of America, National Association,
 
as Assignor
             
By:
/s/ Bruce W. Good                         
 
Name:
Bruce W. Good
 
Title:
Principal
             
U.S. Bank National Association,
 
as Assignee
             
By:
/s/ Melissa A. Rosal                   
 
Name:
Melissa A. Rosal
 
Title:
Vice President
             
Banc of America Funding Corporation
             
By:
/s/ Scott Evans                           
 
Name:
Scott Evans
 
Title:
Senior Vice President
             
Wells Fargo Bank, N.A., as servicer
             
By:
/s/ Jacalyn Priestley                     
 
Name:
Jacalyn Priestley
 
Title:
Vice President




 
11

--------------------------------------------------------------------------------

 



 
Acknowledged and Agreed as
of the date first written above:
 
 
LaSalle Bank National Association, as Master Servicer

 
By:          /s/ Rita Lopez                       
Name:    Rita Lopez
Title:      Vice President
 



 
12

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
Schedule of Mortgage Loans
 


[Included as part of Exhibit D to Exhibit 4.1 to the Current Report on Form 8-K
pursuant to
     which this Assignment, Assumption and Recognition Agreement is filed.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 


Exhibit D-1: Standard File Layout – Scheduled/Scheduled
STANDARD 660 FILE FORMAT
       
FIELD
FIELD
Field
FIELD
NUMBER
NAME
Type
DEFINITION
       
1
S50YDATE
MM/DD/YY
Cutoff Date
2
CLIENT
Text(3)
WF Client Number
3
INVNUM
Text(3)
WF Investor Number
4
CATNUM
Text(3)
WF Category Number
5
POOLNUM
Text(15)
Pool Number
6
LOANNUMBER
Text(10)
WF Loan Number
7
INVLNNO
Text(10)
Investor Loan Number
8
SCHPRIN
Currency
Scheduled Principal Payment
9
SCHNETINT
Currency
Scheduled Net Interest Amount
10
CURTDATE
MM/DD/YY
Curtailment Date
11
CURTCOL
Currency
Total Curtailment Amount
12
CURTADJ
Currency
Total Curtailment Int Adjustment Amount
13
PRINDIFF
Currency
Loan Sale Difference
14
PRINADJ
Currency
Loan Sale Difference Interest Adjustment
15
CURTREMIT
Currency
Total Curtailment Remittance Amount
16
INTRATE
99.999999
Interest Rate
17
SFRATE
99.999999
Service Fee Rate
18
YIELD
99.999999
Pass Through Rate
19
PANDI
Currency
Principal and Interest Payment
20
BEGSCHPB
Currency
Beginning Scheduled Balance
21
ENDSCHPB
Currency
Ending Scheduled Balance
22
BEGPB
Currency
Beginning Principal Balance
23
ENDPB
Currency
Ending Principal Balance
24
DUEDATE
MM/DD/YY
Due Date
25
PRINCOL
Currency
Principal Collected
26
INTCOL
Currency
Interest Collected
27
SFCOL
Currency
Service Fee Collected
28
BUYDOWN
Currency
Buydown Amount

 



 
B-1

--------------------------------------------------------------------------------

 

 


29
SCHREMIT
Currency
Schedule Principal and Net Interest Remittance Amount
30
TYPE
Text(100)
Populated if "ARM" loan
31
PIFDATEPAID
Currency
Payoff Date
32
PIFPRINPAID
Currency
Payoff Principal Paid
33
PIFNETINTPAID
Currency
Payoff Net Interest Paid
34
PIFPENALTYINTPAID
Currency
Payoff Prepayment Penalty Paid
35
PIFREMIT
Currency
Total Payoff Remitance Amount
36
PENDING
True/False
Pending Transfer Flag
37
MESSAGE
Text(100)
Messages
38
SORTABLELOANNUMBER
Text(10)
Loan Number
39
NOTES
Text(2000)
Loan Notes from Reporter
40
IntOnly
True/False
Interest Only Flag
41
SSCRAREMIT
Currency
Soldiers and Sailors Remittance Amount
42
CLAIMSREMIT
Currency
Claims Remittance Amount
43
MISCREMIT
Currency
Miscellaneous Remittance Amount
44
TOTALREMIT
Currency
Total Remittance Amount
45
PPPAMOUNT
Currency
Prepayment Penalty Calculated Amount
46
PPPWAIVED
Currency
Prepayment Penalty Waived Amount
47
PPPPAIDBYBORROWER
Currency
Prepayment Penalty Paid by the Borrower
48
PPPPAIDBYSERVICER
Currency
Prepayment Penalty Paid by the Servicer
49
MODEFFDATE
MM/DD/YY
Modification Effective Date
50
MODTYPE
Text(100)
Modification Type (See Mod Type tab)
51
ACTIONCODE
Text(100)
Action Code (See Action Code Tab)
52
REASONFORREPURCHASE
TEXT(100)
Repurchase Reason
53
ACTUALDUEDATE
MM/DD/YY
Actual Loan Due Date
54
ACTUALPRINBAL
Currency
Actual Loan Prin Bal
55
FORGIVENESSPRINCIPAL
Currency
Foregiveness Principal
56
FORGIVENESSINTEREST
Currency
Foregiveness Interest
57
FORGIVENESSESCROW
Currency
Foregiveness Escrow
58
FORGIVENESSFEES
Currency
Foregiveness Fees
                 
Currency Max = 999,999,999.99
           
Calculation:
     
TotalRemit = SchRemt + PIFRemit + CurtRemit + SSCRARemit + ClaimsRemit +
MiscRemit

 



 
B-2

--------------------------------------------------------------------------------

 

 
 
Exhibit D-2 Standard File Layout – Delinquency Reporting
 


  *The column/header names in bold are the minimum fields LaSalle must receive
from every Servicer
Column/Header Name
Description
Decimal
Format Comment
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer.  This may be different than
the LOAN_NBR
   
LOAN_NBR
A unique identifier assigned to each loan by the originator.
   
CLIENT_NBR
Servicer Client Number
   
SERV_INVESTOR_NBR
Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.
   
BORROWER_FIRST_NAME
First Name of the Borrower.
   
BORROWER_LAST_NAME
Last name of the borrower.
   
PROP_ADDRESS
Street Name and Number of Property
   
PROP_STATE
The state where the  property located.
   
PROP_ZIP
Zip code where the property is located.
   
BORR_NEXT_PAY_DUE_DATE
The date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.
 
MM/DD/YYYY
LOAN_TYPE
Loan Type (i.e. FHA, VA, Conv)
   
BANKRUPTCY_FILED_DATE
The date a particular bankruptcy claim was filed.
 
MM/DD/YYYY
BANKRUPTCY_CHAPTER_CODE
The chapter under which the bankruptcy was filed.
   
BANKRUPTCY_CASE_NBR
The case number assigned by the court to the bankruptcy filing.
   
POST_PETITION_DUE_DATE
The payment due date once the bankruptcy has been approved by the courts
 
MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE
The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.
 
MM/DD/YYYY
LOSS_MIT_APPR_DATE
The Date The Loss Mitigation Was Approved By The Servicer
 
MM/DD/YYYY
LOSS_MIT_TYPE
The Type Of Loss Mitigation Approved For A Loan Such As;
   
LOSS_MIT_ACT_COMP_DATE
The Date The Loss Mitigation Is Actually Completed
 
MM/DD/YYYY
ATTORNEY_REFERRAL_DATE
Date File Was Referred To Attorney to Pursue Foreclosure
 
MM/DD/YYYY
FIRST_LEGAL_DATE
Notice of 1st legal filed by an Attorney in a Foreclosure Action
 
MM/DD/YYYY
FRCLSR_SALE_EXPECTED_DATE
The date by which a foreclosure sale is expected to occur.
 
MM/DD/YYYY
FRCLSR_SALE_DATE
The actual date of the foreclosure sale.
 
MM/DD/YYYY
FRCLSR_SALE_AMT
The amount a property sold for at the foreclosure sale.
2
No commas(,) or dollar signs ($)
EVICTION_START_DATE
The date the servicer initiates eviction of the borrower.
 
MM/DD/YYYY
EVICTION_COMPLETED_DATE
The date the court revokes legal possession of the property from the borrower.
 
MM/DD/YYYY
LIST_PRICE
The price at which an REO property is marketed.
2
No commas(,) or dollar signs ($)
LIST_DATE
The date an REO property is listed at a particular price.
 
MM/DD/YYYY
OFFER_AMT
The dollar value of an offer for an REO property.
2
No commas(,) or dollar signs ($)

 



 
B-3

--------------------------------------------------------------------------------

 

 


OFFER_DATE_TIME
The date an offer is received by DA Admin or by the Servicer.
 
MM/DD/YYYY
REO_CLOSING_DATE
The date the REO sale of the property is scheduled to close.
 
MM/DD/YYYY
REO_ACTUAL_CLOSING_DATE
Actual Date Of REO Sale
 
MM/DD/YYYY
OCCUPANT_CODE
Classification of how the property is occupied.
   
PROP_CONDITION_CODE
A code that indicates the condition of the property.
   
PROP_INSPECTION_DATE
The date a  property inspection is performed.
 
MM/DD/YYYY
APPRAISAL_DATE
The date the appraisal was done.
 
MM/DD/YYYY
CURR_PROP_VAL
 The current "as is" value of the property based on brokers price opinion or
appraisal.
2
 
REPAIRED_PROP_VAL
The amount the property would be worth if repairs are completed pursuant to a
broker's price opinion or appraisal.
2
 
If applicable:
     
DELINQ_STATUS_CODE
FNMA Code Describing Status of Loan
   
DELINQ_REASON_CODE
The circumstances which caused a borrower to stop paying on a loan.   Code
indicates the reason why the loan is in default for this cycle.
   
MI_CLAIM_FILED_DATE
Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.
 
MM/DD/YYYY
MI_CLAIM_AMT
Amount of Mortgage Insurance Claim Filed
 
No commas(,) or dollar signs ($)
MI_CLAIM_PAID_DATE
Date Mortgage Insurance Company Disbursed Claim Payment
 
MM/DD/YYYY
MI_CLAIM_AMT_PAID
Amount Mortgage Insurance Company Paid On Claim
2
No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE
Date Claim Was Filed With Pool Insurance Company
 
MM/DD/YYYY
POOL_CLAIM_AMT
Amount of Claim Filed With Pool Insurance Company
2
No commas(,) or dollar signs ($)
POOL_CLAIM_PAID_DATE
Date Claim Was Settled and The Check Was Issued By The Pool Insurer
 
MM/DD/YYYY
POOL_CLAIM_AMT_PAID
Amount Paid On Claim By Pool Insurance Company
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE
 Date FHA Part A Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_A_CLAIM_AMT
 Amount of FHA Part A Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_PAID_DATE
 Date HUD Disbursed Part A Claim Payment
 
MM/DD/YYYY
FHA_PART_A_CLAIM_PAID_AMT
 Amount HUD Paid on Part A Claim
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE
  Date FHA Part B Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_B_CLAIM_AMT
  Amount of FHA Part B Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment
 
MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT
 Amount HUD Paid on Part B Claim
2
No commas(,) or dollar signs ($)
VA_CLAIM_FILED_DATE
 Date VA Claim Was Filed With the Veterans Admin
 
MM/DD/YYYY

 



 
B-4

--------------------------------------------------------------------------------

 

 


VA_CLAIM_PAID_DATE
 Date Veterans Admin. Disbursed VA Claim Payment
 
MM/DD/YYYY
VA_CLAIM_PAID_AMT
 Amount Veterans Admin. Paid on VA Claim
2
No commas(,) or dollar signs ($)

 



 
B-5

--------------------------------------------------------------------------------

 

 
Exhibit D-2: Standard File Codes – Delinquency Reporting
 
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:
 
·  
ASUM- Approved Assumption

 
·  
BAP-     Borrower Assistance Program

 
·  
CO-         Charge Off

 
·  
DIL-       Deed-in-Lieu

 
·  
FFA-       Formal Forbearance Agreement

 
·  
MOD-     Loan Modification

 
·  
PRE-        Pre-Sale

 
·  
SS-          Short Sale

 
·  
MISC-    Anything else approved by the PMI or Pool Insurer

 


 
NOTE: LaSalle Bank will accept alternative Loss Mitigation Types to those above,
provided that they are consistent with industry standards.  If Loss Mitigation
Types other than those above are used, the Servicer must supply LaSalle Bank
with a description of each of the Loss Mitigation Types prior to sending the
file.
 
 
The Occupant Code field should show the current status of the property code as
follows:
 
·  
Mortgagor

 
·  
Tenant

 
·  
Unknown

 
·  
Vacant

 


 
The Property Condition field should show the last reported condition of the
property as follows:
 
·  
Damaged

 
·  
Excellent

 
·  
Fair

 
·  
Gone

 
·  
Good

 
·  
Poor

 
·  
Special Hazard

 
·  
Unknown


 
B-6

--------------------------------------------------------------------------------

 

 




 
Exhibit D-2: Standard File Codes – Delinquency Reporting, Continued
 


 
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:
 


Delinquency Code
Delinquency Description
001
FNMA-Death of principal mortgagor
002
FNMA-Illness of principal mortgagor
003
FNMA-Illness of mortgagor’s family member
004
FNMA-Death of mortgagor’s family member
005
FNMA-Marital difficulties
006
FNMA-Curtailment of income
007
FNMA-Excessive Obligation
008
FNMA-Abandonment of property
009
FNMA-Distant employee transfer
011
FNMA-Property problem
012
FNMA-Inability to sell property
013
FNMA-Inability to rent property
014
FNMA-Military Service
015
FNMA-Other
016
FNMA-Unemployment
017
FNMA-Business failure
019
FNMA-Casualty loss
022
FNMA-Energy environment costs
023
FNMA-Servicing problems
026
FNMA-Payment adjustment
027
FNMA-Payment dispute
029
FNMA-Transfer of ownership pending
030
FNMA-Fraud
031
FNMA-Unable to contact borrower
INC
FNMA-Incarceration


 
B-7

--------------------------------------------------------------------------------

 

 




 
Exhibit D-2: Standard File Codes – Delinquency Reporting, Continued
 
 
The FNMA Delinquent Status Code field should show the Status of Default as
follows:
 


Status Code
Status Description
09
Forbearance
17
Pre-foreclosure Sale Closing Plan Accepted
24
Government Seizure
26
Refinance
27
Assumption
28
Modification
29
Charge-Off
30
Third Party Sale
31
Probate
32
Military Indulgence
43
Foreclosure Started
44
Deed-in-Lieu Started
49
Assignment Completed
61
Second Lien Considerations
62
Veteran’s Affairs-No Bid
63
Veteran’s Affairs-Refund
64
Veteran’s Affairs-Buydown
65
Chapter 7 Bankruptcy
66
Chapter 11 Bankruptcy
67
Chapter 13 Bankruptcy

 


 


 



 
B-8

--------------------------------------------------------------------------------

 

 
Exhibit D-3: Calculation of Realized Loss/Gain Form 332– Instruction Sheet
 
 
NOTE:  Do not net or combine items.  Show all expenses individually and all
credits as separate line items.  Claim packages are due on the remittance report
date.  Late submissions may result in claims not being passed until the
following month.  The Servicer is responsible to remit all funds pending loss
approval and /or resolution of any disputed items.
 
The numbers on the 332 form correspond with the numbers listed below.
 
Liquidation and Acquisition Expenses:
 
 
1.
The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 
 
2.
The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

     
 
3.
Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

4-12.
Complete as applicable.  Required documentation:

*  For taxes and insurance advances – see page 2 of 332 form - breakdown
required showing period of coverage, base tax, interest, penalty.  Advances
prior to default require evidence of servicer efforts to recover advances.
 *  For escrow advances - complete payment history (to calculate advances from
last positive escrow balance forward)
*  Other expenses -  copies of corporate advance history showing all payments
*  REO repairs > $1500 require explanation
*  REO repairs >$3000 require evidence of at least 2 bids.
*  Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Servicing Officer certification
*  Unusual or extraordinary items may require further documentation.
 
13.
The total of lines 1 through 12.

 
Credits:
14-21.
Complete as applicable.  Required documentation:

* Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions
and Escrow Agent / Attorney Letter of Proceeds Breakdown.
*  Copy of EOB for any MI or gov't guarantee
*  All other credits need to be clearly defined on the 332 form            
 
 
22.
The total of lines 14 through 21.

 
 
Please Note:
For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for
Part B/Supplemental proceeds.

 
 
 
Total Realized Loss (or Amount of Any Gain)

 

 
B-9

--------------------------------------------------------------------------------

 

 


 
 
 
23.
The total derived from subtracting line 22 from 13.  If the amount represents a
realized gain, show the amount in parenthesis (   ).


 
B-10

--------------------------------------------------------------------------------

 

 
Exhibit 3A: Calculation of Realized Loss/Gain Form 332
 


 
 
Prepared
by:  __________________                                                                                                Date:  _______________
 
 
Phone:  ______________________   Email Address:_____________________
 
 
 
Servicer Loan No.
 
 
Servicer Name
 
 
Servicer Address
 
 

 


 
 
LASALLE BANK, N.A. Loan No._____________________________
 
 
Borrower's Name: _________________________________________________________
Property Address: _________________________________________________________
 
 
Liquidation Type:  REO Sale                                   3rd Party
Sale               Short Sale                             Charge Off
 
Was this loan granted a Bankruptcy deficiency or cramdown                      
Yes                                                  No
 
If “Yes”, provide deficiency or cramdown amount _______________________________
 
Liquidation and Acquisition Expenses:
 
 
(1)      Actual Unpaid Principal Balance of Mortgage
Loan                            $ _______________    (1)
(2)           Interest accrued at Net
Rate                                                                 
 _______________    (2)
(3)           Accrued Servicing
Fees                                                                          _______________    (3)
(4)           Attorney's
Fees                                                                                       
_______________    (4)
(5)           Taxes (see page
2)                                                                                    _______________    (5)
(6)           Property
Maintenance                                                                             _______________    (6)
(7)           MI/Hazard Insurance Premiums (see page
2)                                       _______________    (7)
(8)           Utility
Expenses                                                                                      
 _______________    (8)
(9)           Appraisal/BPO                                                                                         
_______________    (9)
(10)           Property
Inspections                                                                             _______________    (10)
(11)           FC Costs/Other Legal
Expenses                                                           ______________     
(11)
(12)           Other
(itemize)                                                                                        
_______________   (12)
    Cash for
Keys__________________________                   _______________   (12)
    HOA/Condo
Fees_______________________                   _______________    (12)
    ______________________________________               _______________    
(12)
 
 
    Total
Expenses                                                                            $
_______________    (13)
 
Credits:
(14)           Escrow
Balance                                                                                     $
_______________    (14)
(15)           HIP
Refund                                                                                       
_______________    (15)
(16)           Rental
Receipts                                                                                        
_______________    (16)
(17)           Hazard Loss
Proceeds                                                                              _______________    (17)
(18)           Primary Mortgage Insurance / Gov’t
Insurance                                   _______________    (18a)
HUD Part A
 

 
B-11

--------------------------------------------------------------------------------

 

 


 
 
    ________________           (18b)
HUD Part B
(19)           Pool Insurance
Proceeds                                                       ________________    (19)
(20)           Proceeds from Sale of Acquired
Property                                   ________________    (20)
(21)           Other
(itemize)                                                                                  ________________    (21)
_________________________________________                      ________________    (21)
 
 
Total
Credits                                                                                    $________________           (22)
 
 
Total Realized Loss (or Amount of
Gain)                                                   $________________    (23)

 
B-12

--------------------------------------------------------------------------------

 

 
 
Escrow Disbursement Detail

 


 


Type
(Tax /Ins.)
Date Paid
Period of Coverage
Total Paid
Base Amount
Penalties
Interest
                                                                               
                               

 



 
B-13

--------------------------------------------------------------------------------

 



 


APPENDIX I


Servicing Agreement




[Included as Exhibits 10.2(A) and 10.2(B) to the Current Report on Form 8-K
pursuant to
     which this Assignment, Assumption and Recognition Agreement is filed.]
